Title: To James Madison from William C. C. Claiborne, 15 March 1804
From: Claiborne, William C. C.
To: Madison, James



Sir
New-Orleans 15th March 1804
Two men of the names of Sutton and May were lately convicted in the Mississippi Territory of piracy and felony, and have since been executed. These men were two of Mason’s party; who committed such frequent outrages on the Mississippi river, and on the Wilderness road. This banditti had become a terror to all persons who navigated the Mississippi river or travelled the Wilderness road, and a reward of four hundred dollars for apprehending them was offered by the Secretary of War, and five hundred dollars by myself, in my character as Governor of the Territory.
Sutton and May were arrested previous to my leaving Natchez, but no part of the reward, has I believe been claimed. The jail in which these felons were confined being very insecure, I directed (with a view to their safe keeping) a guard of Militia on constant duty; their trial was necessarily delayed for som⟨e⟩ months, but they were lately convicted of, and executed for, offences, Committed without the limits of the Territory against the laws of the United States. I therefore think that the expense attending their confinement and trial Should be paid by the United States, and I pray you Sir, to ascertain upon this subject the opinion of the accounting Officers of the Treasury, and to advise me thereof. This expense will indeed be a trifling charge against the United States, but if it should devolve upon the Territory, I fear it will prove embarrasing to her Treasury, against which there are already more claims, than its present resources can meet. Accept assurances of my respect and esteem!
Wm C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne; docketed by Wagner: “expense of confining & trying May & Sutton.”



   
   John Sutton (or Setton), who apparently was the notorious criminal Wiley “Little” Harpe, and James May were arrested after having delivered the head of Samuel Mason to the authorities. They were tried at Greenville, Mississippi Territory, and hanged on 8 Feb. 1804 (Otto A. Rothert, The Outlaws of Cave-in-Rock [Cleveland, 1924], pp. 157, 255–57, 261). For an earlier reference to Mason’s gang, see Claiborne to JM, 26 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:224–25).


